NO. 14-14-00555

    IN THE FOURTEENTH COURT OF APPEALS    FILED IN
                                    14th COURT OF APPEALS
               HOUSTON TEXAS           HOUSTON, TEXAS
                                                4/16/2015 7:16:24 AM
                                                CHRISTOPHER A. PRINE
                                                         Clerk
  LEON LAVIOLETTE and PAMELA LAVIOLETTE,

                    Appellants,

                         V.

            MICHAEL RUTHERFORD,

                     Appellee.




      Appealed from the 190th District Court,

               Harris County, Texas



APPELLANTS' MOTION TO SEAL MEDICAL RECORDS


                              Jason M. Bone
                              Texas Bar No. 24001108
                              P.O. Box 2853
                              Conroe, TX 77305
                              Telephone: 936-499-6332
                              Email: bonejason1@gmail.com

                              ATTORNEY FOR APPELLANTS,
                              LEON LAVIOLETTE

   APPELLANT REQUESTS ORAL ARGUMENT
                             NO. 14-14-00555

             LEON LAVIOLETTE and PAMELA LAVIOLETTE,

                                Appellants,

                                    V.

                          MICHAEL RUTHERFORD,

                                 Appellee.



                      IDENTITY OF PARTIES & COUNSEL



Leon Laviolette,
Appellant

Represented by:
Jason M. Bone
Texas Bar No. 24001108
P.O. Box 2853
Conroe, TX 77305
Telephone: 936-499-6332
Email: bonejason1@gmail.com

Michael Rutherford,
Appellee

Represented by:
John W. Palisin
Texas Bar No. 15423700
1225 North Loop West, Suite 100
Houston, Texas 77008
Telephone: 713-354-4510
Facsimile: 866-842-6388


                                               Appellants' Motion to Seal Page 2 of 7
Email: jpalisi1@progressive.com




                                  Appellants' Motion to Seal Page 3 of 7
                    TABLE OF CONTENTS

IDENTITY OF PARTIES & COUNSEL                                           2-3

STATEMENT OF THE CASE                                                     5

REQUEST FOR ORAL ARGUMENT                                                 5

REQUEST TO SEAL MEDICAL RECORDS                                           6

PRAYER                                                                    6

CERTIFICATE OF COMPLIANCE                                                 7

CERTIFICATE OF SERVICE                                                    7




                                    Appellants'   Motion to Seal Page 4 of 7
                         STATEMENT OF THE CASE

      Nature of the case. Appellants sued appellee for monetary damages

for personal injuries from an automobile collision with Appellee.

      Course of Proceedings.    The trial court dismissed the case for want of

prosecution. Appellants filed a notice of appeal. Appellants did not timely

file their brief. The appeals court ordered appellant to file his brief along

with a motion reasonably explaining why the brief was late on or before

February 12, 2015.    Appellants did not file the brief or the motion by such

date and the appeals court dismissed the case for want of prosecution.

Appellants have filed another motion to reinstate which is pending before

the appeals court.

      Trial court disposition. The trial court dismissed the case for want of

prosecution.

                     STATEMENT ON ORAL ARGUMENT

      The Court should grant oral argument because oral argument would

give the Court a more complete understanding of the facts presented in this

motion to seal.




                                                   Appellants' Motion to Seal Page 5 of 7
                 REQUEST TO SEAL MEDICAL RECORDS

      Appellants, Leon and Pamela Laviolette, request that their attorney,

Jason Bone, be allowed to file his personal and private medical records in

this court in a sealed manner or in a manner that they cannot be view by the

general public on in the Internet or otherwise.     The content of the medical

records detail medical conditions and treatment for same and offer a

reasonable explanation, which the appeal's court has requested, as to why

the Appellants' brief was not timely filed.

                                    PRAYER

      For the reasons stated in this motion, Appellants ask the Court to

grant this motion and order that Jason Bone may file his private medical

records electronically and that such records will be sealed and not available

to the general public on the Internet or otherwise.

                                              Respectfully submitted,



                                               ason M. Bone
                                              State Bar No.: 24001108
                                              P.O. Box 2853
                                              Conroe, TX 77305
                                              Telephone: 936-499-6332
                                              Email: bonejason1@gmail.com
                                              Attorney for Appellants,
                                              Lee and Pamela Laviolette

                                                     Appellants' Motion to Seal Page 6 of 7
                    CERTIFICATE OF COMPLIANCE

     I certify that this document is in a type-face no smaller than 14-point

and the word count of the document is 534.




                       CERTIFICATE OF SERVICE

      I certify that a true and correct copy of this motion was served on

Michael Rutherford through his counsel of record, John W. Palisin byemail

atjpalisi1@progressive.com    on April 16, 2015.




                                             son M. Bone




                                                   Appellants' Motion to Seal Page 7 of 7